Citation Nr: 1610093	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-29 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include status post lumbar laminectomy.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from August 5, 1980 to August 8, 1980. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In August 2010, the Veteran and his representative presented evidence in support of the Veteran's claims at a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  In a January 2016 letter, the Board advised the Veteran that the VLJ from the August 2010 hearing was no longer employed at the Board and offered him the opportunity for a new Board hearing.  In January 2016, the Veteran responded that he did not want a new Board hearing.

The issues on appeal were previously remanded by the Board in September 2013

The issues of (1) service connection for bilateral hearing loss, and (2) service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has a diagnosis of degenerative changes in the disc spaces at the lumbosacral level.  

2.  The Veteran's lumbar spine disorder was not incurred in service and is not etiologically related to service. 

3.  The Veteran has currently diagnosed hypertension.

4.  The Veteran's hypertension was not incurred in and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder, to include status post lumbar laminectomy, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for hypertension have not been met. 
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in November 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran served on active duty for a very brief period of time (i.e., from August 5, 1980 to August 8, 1980).  Although his service entrance examination report is of record, a service separation medical examination has not been located.  In a September 2011 Formal Finding of Unavailability, VA determined that the Veteran's service treatment records between August 5 and August 8, 1980 were unavailable for review.  It was further noted that all procedures to obtain these records had been correctly followed and all efforts to obtain the records had been exhausted.  Further attempts were noted to be futile.  

Specifically, a request was submitted to the National Personnel Records Center (NPRC) in May 2011.  A response was received from the NPRC in August 2011 advising that a search was conducted, but no records were located.  A letter was then sent to the Veteran in September 2011 advising him that the NPRC could not locate his records.  The letter requested that if the Veteran had any records he should provide VA with copies or if he knew the location of his records he was asked to advise VA on said location.  Notably, however, the Veteran did not respond to the September 2011 letter.  As such, the Board finds that VA has fulfilled its duty to assist.  

The evidence also includes post-service private treatment records, the August 2010 Board hearing transcript, and the Veteran's statements.  The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for a lumbar spine disorder or hypertension.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing an indication that his lumbar spine and/or hypertension disorders may be associated with service.  Further, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of his lumbar spine disorder or hypertension.  Moreover, regarding the spine disability, a private medical opinion from Dr. Brasfield (submitted by the Veteran) contains a medical opinion regarding the etiology of the Veteran's lumbar spine disorder, albeit negative.  

Accordingly, the Board finds that no further development of the Veteran's claims for service connection for a lumbar spine or hypertension disorder is required as there is no evidence indicating that the Veteran's currently diagnosed lumbar spine disorder or hypertension are related to service.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As the Veteran did not serve on active duty for 90 days or more, service connection may not be established on a presumptive basis. See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Lumbar Spine Disorder

The Veteran maintains that his lumbar spine disorder is related to service.  Specifically, the Veteran testified at the August 2010 Board hearing that the flight he took to initial active duty for training had decompression problems which caused his right ear drum to burst.  Further, as a result of the ear drum injury, the Veteran testified that fluid in his ears drained down into his stomach and his spine causing back problems.  See hearing transcript at pg. 7.

Upon review of all the evidence of record, the Board finds that, although the Veteran has a current lumbar spine disorder, the weight of the evidence does not show that it was incurred in service or that it is otherwise etiologically related to service.  

Service treatment records include a June 1980 report of medical examination.  A clinical evaluation of the Veteran's spine was normal and a lumbar spine disorder was not noted at that time.  Service personnel records include an August 1980 TDP Counseling report where it was noted that the Veteran went to sick call on August 5, 1980 for nausea.  At that time, the Veteran was prescribed medication and 24 hours of bed rest.  The Veteran was diagnosed with "WOOTS" which stood for "wants out of the service."  That same afternoon, the Veteran complained of backaches and stated that it stemmed from an ear infection.  The Veteran also complained of symptoms in his stomach and heart.  The Veteran then reported that he wanted to go home "before his daddy died."  It was further noted that the Veteran was "very immature" and should be sent back home until he was mature enough to be able to handle service.  In a following note, it was reported that the Veteran was very homesick after only one day of service.  

A March 1981 discharge order sheet notes that the Veteran was honorably discharged from the National Guard and as a Reserve of the Army.  There was no indication that the Veteran had been discharged due to disability or illness.  

Notably, while the Board acknowledges that the Veteran complained of back aches on one occasion in service, a review of the Veteran's records does not include any objective medical evidence that he had any medical condition while he was on active duty or that he was rejected because of any medical condition related to his back.  The Board finds that this evidence weighs against a finding that the Veteran's lumbar spine disorder was incurred in service.  

After service separation, the evidence includes a February 1989 letter from Watauga Orthopedics, where it was noted that the Veteran was being seen for evaluation of a back injury sustained in an automobile accident in May 1988.  Subsequent private treatment records from Watauga Orthopedics note that the Veteran was seen in October 1996 for complaints of back pain and left leg pain.  During the evaluation, the Veteran reported that he had some back pain for the "past couple of months with a flare-up of increasing leg pain in the last 2 to 3 weeks."  The Veteran did not report any in-service back injury or persistent symptoms of back pain since service.  

In a following November 2000 spine MRI report, the impression noted was degenerative changes in the disc spaces at the lumbosacral level.  There was also a large diffuse disc bulge at L5-S1.  

In April 2001, the Veteran underwent a laminectomy decompression of L5-S1.  See June 2002 treatment record from Wellmont Bristol Medical Center.  The Veteran also had an interbody fusion at the fifth lumbar disc level in May 2002.

The evidence also includes a July 2007 statement from Dr. Campbell, an audiologist.  In this statement, Dr. Campbell noted that the Veteran's low back pain was "possibly related to" service.  The Board finds that, while Dr. Campbell's statement purports to relate the Veteran's lumbar spine disorder to service, her opinion is of no probative value because she did not provide a rationale in support of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, Dr. Campbell's opinion is speculative and inconclusive and cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

The evidence also includes an August 2007 encounter summary from Dr. Brasfield.  During the evaluation, it was noted that the Veteran continued to have some discomfort in his back and legs.  Dr. Brasfield noted that the Veteran was in the military in 1980.  The Veteran reported that on a plane ride to basic training, he had an eardrum rupture.  The Veteran stated that this incident lead to his increased back pain.  Dr. Brasfield, however, noted that the Veteran was not in the military for very long.  Further, from 1981 (after service separation) to the time of his work injury in September 2000, the Veteran reported that he worked full-time without restrictions.  The Veteran performed a number of different jobs, including working in a furniture factory as well as doing construction.  The Veteran asked Dr. Brasfield to complete a document for VA to assist in determining whether the Veteran's current lumbar problems were related to service in 1980.  Dr. Brasfield performed a physical examination and diagnosed the Veteran with status post lumbar laminectomy syndrome.  
Dr. Brasfield then opined that he could not relate the Veteran's lumbar spine complaints to his military service in 1980.  In support of this opinion, Dr. Brasfield noted that the Veteran had worked full-time, without restrictions, for a number of different strenuous labor jobs from 1981 until his work injury in 2000.  In sum, 
Dr. Brasfield stated that given the Veteran's work history and "knowing that subsequent to his work injury of 2000, the patient has not returned to work and in fact required surgery and ultimately received his social security disability on the basis of that work injury, I cannot relate his military service of 1980 is having any bearing upon his current lumbar complaints."

The Board finds the August 2007 medical opinion from Dr. Brasfield to be probative.  Dr. Brasfield interviewed the Veteran, discussed in detail the Veteran's past medical and work history, conducted a physical examination, and provided an opinion supported by a well-reasoned rationale. 

The Board has also considered the Veteran's statements that his back disorder is related to his ruptured right ear drum purportedly incurred in service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of his lumbar spine disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Lumbar disc degeneration is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose (such as an MRI), and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's lumbar spine disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Moreover, since service separation, the Veteran has not reported to medical professionals that his back disorder was related to service.  The treatment records discussed above show that the Veteran had an automobile accident in May 1988 and a work injury in 2000.  In fact, the only time that the Veteran reported to a medical professional that his lumbar spine disorder was possibly related to his in-service ear drum injury was during the August 2007 evaluation by Dr. Brasfield.  Notably, the Veteran had specifically requested Dr. Brasfield to complete a form for VA in connection with his claim for VA compensation benefits.  In other words, the Board finds that the private treatment records, made while receiving treatment for his back disorder, are more probative than the Veteran's statements made pursuant to a claim for VA compensation benefits because the Veteran had incentive to provide an accurate medical history in order to receive good treatment.  See Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

Further, although the Veteran had one complaint of back pain in service, it does not appear that his back symptoms persisted since that time.  As noted above, the Veteran was discharged because of homesickness and because he wanted to go home be with his aging father.  He was also found to be immature and unable to handle service.  Notably, there is no indication that the Veteran was discharged from service as a result of any injury, disease, or illness related to his back.  

Additionally, after service separation, the Veteran was first treated for a back disorder in February 1989, more than eight years after service separation.  At that time, the Veteran reported having been involved in a car accident in 1988 and did not report any in-service back injury or persistent symptoms of a back disorder since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  Moreover, as noted by Dr. Brasfield, the Veteran worked full-time, without restrictions, in a number of different strenuous labor jobs from 1981 until his work injury in 2000.  This suggests to the Board that his back symptoms did not persist since service.  

For these reasons, the Board finds that the competent and probative evidence of record does not establish a link between the Veteran's currently diagnosed lumbar spine disorder and service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
Service Connection Analysis for Hypertension

The Veteran testified that his hypertension was related to the stress caused by his hearing loss and tinnitus.  See hearing transcript at p. 10.  The Veteran's representative also stated in the September 2013 Post-Remand Brief that his hypertension was related to the medications he was taking to treat his hearing loss and tinnitus.

The Board finds that the Veteran has currently diagnosed hypertension.  In a private December 2007 treatment record from Dr. Fenner, it was noted that the Veteran had hypertension.  However, an opinion as to the etiology of the Veteran's hypertension was not provided.  

Upon review of all the evidence of record, the Board finds that the Veteran's hypertension was not incurred in service and is not etiologically related to service.

The evidence includes a June 1980 report of medical examination, conducted at service entrance, which did not reveal a diagnosis of hypertension.  The August 1980 TDP Counseling report noted that the Veteran went to sick call on August 5, 1980 for nausea and was sent back with medication and 24 hours of bed rest.  The Veteran was diagnosed with "WOOTS" which stood for "wants out of the service."  That same afternoon, the Veteran complained of symptoms in his stomach and heart.  In a following note, it was reported that the Veteran was very homesick after only one day of service.  A March 1981 discharge order noted that the Veteran was honorably discharged from the National Guard and as a Reserve of the Army.  There was no indication that the Veteran had been discharged due to disability or illness related to hypertension.  

Again, while the Board acknowledges that the Veteran complained of heart symptoms on one occasion in service, a review of the Veteran's records does not include objective medical evidence that he had hypertension while he was on active duty or that he was rejected because of any medical condition related to hypertension.  The Board finds that this evidence weighs against a finding that the Veteran's hypertension was incurred in service.  
The first evidence of hypertension is found in a private December 2007 treatment record from Dr. Fenner where it was noted that the Veteran had hypertension.  This diagnosis occurred more than 25 years after service separation.  See Maxson, 230 F.3d 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

The evidence also includes a July 2007 statement from Dr. Campbell, audiologist.  In this statement, Dr. Campbell noted that the Veteran's hypertension was "possibly related to" service.  The Board finds that, while Dr. Campbell's statement purports to relate the Veteran's hypertension to service, her opinion is of no probative value because she did not provide a rationale in support of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, Dr. Campbell's opinion is speculative and inconclusive and cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board has also considered the Veteran's statements that his hypertension is related to his ruptured right ear drum purportedly incurred in service or as a result of stress related to his hearing loss or tinnitus.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's hypertension is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Although the Veteran had one complaint of heart symptoms in service, there is no evidence that he was diagnosed with hypertension in service or for many years after service separation.  As noted above, the Veteran was discharged because of homesickness and because he wanted to go home to be with his aging father.  He was also found to be immature and unable to handle service.  Notably, there is no indication that the Veteran was discharged from service as a result of any injury, disease, or illness, to include hypertension.  

Moreover, the Board notes that the Veteran and his representative have stated that the Veteran's hypertension may be related to the Veteran's hearing loss and tinnitus disorders, to include medications for hearing loss and tinnitus.  As discussed below, the Board is remanding the issues of service connection for hearing loss and tinnitus; however, the Board finds that a remand for a medical opinion regarding the Veteran's hypertension is not warranted.  

In this regard, and upon review of the evidence of record, it does not appear that the Veteran has been prescribed any medication for his hearing loss or tinnitus.  Further, neither the Veteran nor his representative has provided any evidence, other than lay statements, regarding any connection between hearing loss and tinnitus and their effects on hypertension.  In sum, the only evidence that the Veteran's hypertension is related to hearing loss or tinnitus consists of the Veteran's own conclusory generalized lay statements; as such, the Board finds that referral for a VA medical examination is not warranted.

For these reasons, the Board finds that the competent and probative evidence of record does not establish a link between the Veteran's currently diagnosed hypertension and service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a back disorder, to include status post lumbar laminectomy, is denied. 
Service connection for hypertension is denied.


REMAND

The Veteran maintains that his hearing loss and tinnitus disorders are related to a decompression injury to the right ear drum purportedly sustained in service in 1980 that was caused by a sudden drop in cabin pressure.  

The Veteran was afforded a VA examination in November 2013 from Dr. Harris, a VA physician.  During the evaluation, Dr. Harris noted that the Veteran had an evaluation by Audiologist Campbell in 2007.  Dr. Harris noted that he did not have the audiometric findings from that visit, but there was a statement that she made indicating that it was her opinion that the Veteran's hearing loss was at least as likely as not due to the injury that he sustained to the right ear in 1980.  Dr. Harris noted that he did review an audiometric testing report conducted by Watauga 
Hearing Conservation in February 2011, which showed essentially normal hearing in the left ear and a moderate to severe mixed hearing loss in the right ear.  
Dr. Harris also noted that the Veteran had a recent audiometric examination done at VA, which showed a mild sensorineural hearing loss in both ears, slightly worse in the right ear than in the left ear.  It was further stated that these findings were "significantly different than those seen on the audiometric testing done in 2011 at Watauga Hearing Conservation."  Dr. Harris noted that the previous VA examiner (Dr. Wilde) was concerned that a compression injury of the right ear would not cause the kind of mild sensorineural hearing loss that he detected on his audiometric 
findings and requested otolaryngology evaluation which Dr. Harris conducted at the time of the November 2013 examination.

After conducting an examination, Dr. Harris stated that there were two problems in regard to providing a medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus disorders.  First, there was no documentation of injury to the Veteran's ear in service.  However, Dr. Harris did note that it did make sense that "something happened which prompted his short active duty military at Fort Dix which was three days."  Further, Dr. Harris noted that the current audiometric findings were certainly not compatible with ear trauma and the Veteran did not have  
any noise exposure during his active duty military which could account for any of the hearing loss that he currently had.  Also, with the current audiometric findings, there was no indication of any previous trauma or injury to the right ear.  Dr. Harris noted that he had tried to contact Dr. Wilde to confirm these findings, but was unable to reach him.

Dr. Harris then stated that he needed "several pieces of information before making a final comment regarding the likely etiology of any current hearing loss."  First, he needed to see the audiometric testing done by Dr. Campbell in 2007 to see how it compared with the hearing testing done in 2011 at a totally separate audiology office.  Second, Dr. Harris stated that he needed to talk with Dr. Wilde to confirm his findings on recent audiometric testing.  Third, Dr. Harris noted that he may need to do ABR (auditory brainstem response) testing to objectively demonstrate what the Veteran's current hearing levels were.  After obtaining this information, 
Dr. Harris noted that he would "more objectively make a statement related to his current hearing and the etiology of his hearing loss, if any."

Upon review of the evidence, Dr. Campbell's audiometric testing is now of record; however, it does not appear that the remaining recommendations by Dr. Harris have been conducted.  

Specifically, although the Veteran was afforded another VA audiological examination in March 2014 (by Dr. Wilde), it does not appear that ABR testing was conducted.  Moreover, although Dr. Wilde opined that the Veteran's hearing loss was not related to service, the rationale provided is inadequate.  Specifically, 
Dr. Wilde stated that there was no audiometric evidence in the Veteran's file to 
suggest that he incurred noise-induced hearing loss while on active duty.  Notably, however, the Veteran has not reported that his hearing loss is due to noise exposure, but instead, claims that it is due to an injury sustained to his ear drum as a result of decompression.  Moreover, Dr. Wilde also indicated that he "could not find any documentation of a traumatic perforation of the right tympanic membrane in the veteran's VBMS file."  The Board notes, however, that some of the Veteran's service treatment records are not available for review (such as his service separation examination report).  Further, a negative opinion based solely on the lack of service treatment records is not adequate for VA purposes. 

For these reasons, the Board finds that a remand is warranted in order to obtain a medical opinion (preferably from Dr. Harris) to assist in determining whether the Veteran's hearing loss and/or tinnitus disability is related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the matter to Dr. Harris, if available, for the purpose of obtaining a medical opinion.  Dr. Harris should perform the development he recommended as set forth above.  If Dr. Harris determines that an examination or other testing is necessary, such development shall also be undertaken.  If Dr. Harris is not available, forward the claims file to another appropriate VA examiner.  

Dr. Harris (or, if unavailable, the alternate examiner) is then asked to provide a medical opinion to assist in determining the etiology of the Veteran's hearing loss and/or tinnitus disorder.  After a review of the claims file, to include a copy of this Remand, and any other appropriate testing deemed warranted, the following opinions should be provided:

(a)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current hearing loss is consistent with an in-service injury to the right ear drum.  For the purposes of the opinion, the examiner is asked to assume that the Veteran sustained a right ear drum injury in service.

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is consistent with an in-service injury to the right ear drum.  For the purposes of the opinion, the examiner is asked to assume that the Veteran sustained a right ear drum injury in service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Then, readjudicate the remanded claims for service connection for hearing loss and tinnitus.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


